Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing INTERNATIONAL ENERGY, INC . 1treet, NW Suite 800 Washington District of Columbia 20005 Telephone: (800) 676-1006 July 15, 2009 Securities and Exchange Commission treet, NW Washington, D.C. 20549-6010 Attention: Alexandra M. Ledbetter RE: International Energy, Inc. (the Company) Registration Statement on Form S-1 File No. 333-151828 Gentlemen: Reference is hereby made to our letter to you of July 14, 2009 requesting acceleration of effectiveness of the referenced registration statement. Please be advised that the Company is requesting acceleration of effectiveness to 10:00 am on Friday, July 17, 2009. In connection therewith we hereby acknowledge that: Should the Securities and Exchange Commission (the Commission) or the staff, acting by delegated authority declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filling. The action of the Commission or the staff, acting by delegated authority, in declaring the filing effective does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the registration statement; and The Company may not assert the staff comments and the declaration of effectiveness as a defense in any proceeding initiated by Commission or any person under the federal securities laws of the United States. Thank you for your courtesy, assistance and cooperation in this matter. Very truly yours, International Energy, Inc. By: Name: Title: /s/ Charles Bell Charles Bell Chief Executive Officer, President and Chief Financial Officer
